Case 1:06-cr-00161-WS-N Document 92 Filed 11/16/20 Page 1 of 1                    PageID #: 407




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

FRED ANTHONY MERRILL,                      )
BOP Reg. # 09540-003,                      )
  Movant,                                  )
                                           )    CIVIL ACTION NO. 1:18-00263-WS
v.                                         )
                                           ) CRIMINAL ACTION NO. 1:06-00161-WS-N
UNITED STATES OF AMERICA,                  )
  Respondent.                              )

                                            ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation (Doc. 86) of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing Section 2255 Proceedings for

the United States District Courts, and S.D. Ala. GenLR 72(a)(2)(R), and dated April 30, 2020, is

ADOPTED as the opinion of the Court.

       Accordingly, it is ORDERED that Movant Fred Anthony Merrill’s Motion to Vacate, Set

Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. 72, as supplemented by Doc. 82) is

DENIED and DISMISSED with prejudice as without merit. It is further ORDERED that

Merrill is not entitled to a Certificate of Appealability in relation to this final adverse order.

Finally, the Court certifies that any appeal of this order and accompanying judgment would be

without merit and therefore not taken in good faith. Thus, Merrill is not entitled proceed in

forma pauperis on appeal.

       Final judgment in accordance with this order shall issue separately under Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this the 16th day of November 2020.

                                                    s/WILLIAM H. STEELE
                                                    UNITED STATES DISTRICT JUDGE
